Citation Nr: 0122714	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-12 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of an overpayment of chapter 35 
educational assistance in the amount of $2,489.66.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who died 
in 1996.  His dates of active service do not appear in the 
file transferred for appellate review.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a March 
2000 determination of the Committee on Waivers and 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Muskogee, Oklahoma.  The COWC 
determined that the appellant was not entitled to a waiver of 
overpayment of Chapter 35 educational assistance benefits in 
the amount of $2,489.66.  The appellant submitted a timely 
substantive appeal following issuance of a statement of the 
case. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The overpayment of educational assistance in the amount 
of $2,489.66 was not the result of fraud, misrepresentation, 
or bad faith on the part of the appellant. 

3.  The overpayment was created because VA accepted telephone 
confirmation of the appellant's participation in an approved 
program, and because the appellant, who had graduated from 
her educational program, continued to accept educational 
assistance payments while in a supervised, unpaid internship 
required for state licensure.

4.  Recovery of the overpayment at issue would result in 
undue economic hardship to the appellant.

5.  Collection of the indebtedness would defeat the purpose 
for which the 38 U.S.C.A. Chapter 35 educational assistance 
program is intended.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of 38 U.S.C.A. Chapter 
35 educational assistance in the amount of $2,489.66 would be 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be entitled to a waiver of recovery of an overpayment 
of VA education assistance under Chapter 35 in the amount of 
$2,489.66.  Essentially, the appellant claims that the 
overpayment would not have been created if VA had adhered to 
its usual procedures in approving education assistance, and 
that, when she accepted the benefits, she believed that she 
met the criteria for such benefits.  Moreover, the 
appellant's representative contends that it would be more 
appropriate for VA to approve the course of education she was 
attending than to require the repayment of the education 
benefits paid in error to the appellant.

The threshold question is whether the indebtedness for which 
the appellant now seeks waiver of recovery was properly 
created, as the validity of an indebtedness must be confirmed 
in order to give rise to the question of waiver of its 
recovery.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  In the present case, the appellant received 
educational assistance benefits after her graduation from an 
approved training program, while participating in an unpaid 
internship required for state licensure as a psychotherapist.  
However, the state Psychology Internship Council which 
supervised that internship was not an approved institution of 
higher learning for purposes of VA educational assistance.  
Under governing regulations, only a student pursuing an 
approved program of education is eligible to received Chapter 
35 benefits.  38 U.S.C.A. § 5301.  Given the outcome of the 
analysis below, the Board is satisfied that the appellant 
received benefits for which there was no authorization.  As 
such, and in light of the favorable outcome of the analysis 
below for the appellant, the Board is satisfied that that 
question need not be examined further.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963, 1.962.  The "Equity and Good 
Conscience" standard will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965.  The decision 
reached should not be unduly favorable or adverse to either 
side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not all-inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Board notes that RO considered the facts in this case, 
and, initially concluded that the appellant had demonstrated 
bad faith in the creation of the overpayment now at issue.  
However, after the appellant disagreed with that 
determination, additional information was obtained which 
established, in essence, that the appellant was awarded 
benefits for the period during which the overpayment in 
question was created, from June 1999 to November 1999, based 
on VA's acceptance of response to a telephone inquiry as 
satisfactory evidence that the appellant was enrolled in an 
approved institution of higher learning.  

The record reflects that, in August 1999, an individual who 
answered the phone at the appropriate office at Santa Rose 
Junior College confirmed that the appellant was a student 
there.  However, a December 1999 written certification 
reflected that the appellant was not enrolled there.  The 
record establishes that the appellant had not attended that 
institution since 1990.  The appellant confirmed that she was 
not enrolled at Santa Rosa Junior College, but was instead 
participating in a supervised post-doctoral internship under 
the aegis of the state Psychology Internship Council. She was 
performing this internship on the Santa Rosa campus, and her 
supervisor was a member of the Santa Rosa faculty.  As this 
internship was required for her state licensure, she believed 
that it was part of her approved education program, even 
though her degree had been awarded.  

Following consideration of this additional evidence, the COWC 
did not continue the determination that the appellant acted 
in bad faith.  Notwithstanding this, however, the Board must 
render an independent determination on this point.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board has 
reviewed the record, and finds no evidence that the appellant 
sought to deceive or to seek unfair advantage of the VA.  In 
particular, it is clear that VA accepted information as to 
the appellant's enrollment which was provided by telephone.  
The RO was provided incorrect information during that 
telephone contact.  It appears that the individual who 
provided that information assumed that the appellant was 
enrolled at Santa Rosa because a file regarding the appellant 
was available.  A file was there because the appellant was, 
in fact, on campus.  The Board agrees that the actions of the 
appellant do not establish bad faith on the part of the 
appellant. 

The COWC found that the evidence did not establish that 
requiring the appellant to repay the overpayment would be 
against equity and good conscience.  The evidence reflects 
that the appellant had substantial assets.  However, the 
appellant stated that those assets, received by the appellant 
on the death of the veteran, were held in a fund which would 
impose substantial penalties if the principal were withdrawn.  
Her declaration on that matter is accepted.  The evidence 
establishes that the appellant used the income from that fund 
to pay her living expenses, bills, and education expenses, 
and that she had no other income.  Moreover, the appellant 
testified, at her September 2000 hearing, that, when she 
learned that the supervised internship was no approved for VA 
purposes, she attempted to obtain approval, but was unable to 
obtain approval before her internship would be completed.


In considering the fault of the debtor, it is clear that the 
appellant had been advised that her eligibility for education 
assistance extended beyond the date on which she graduated.  
The appellant's testimony that she believed she was still 
eligible for the education assistance which she received from 
June 1999 to October 1999 is credible.  It is also correct, 
as the appellant alleges, that VA would not have awarded her 
those payments had it not relied on erroneous information 
that was supplied by an educational institution. 

While collection of the debt would not deprive the appellant 
of life's basic necessities, it is clear that requiring the 
appellant to repay that assistance would require her either 
to incur penalties and use money she has set aside to provide 
financial resources to she can complete her education, or she 
will have to terminate her education short of her goal.  
Either would defeat the purpose of the education assistance 
the appellant previously received.  

Failure to make restitution would result in a slight gain to 
the appellant.  However, an opportunity the appellant might 
have had to timely pursue an attempt to establish eligibility 
for educational assistance during her unpaid internship was 
effectively eliminated by the award later found to have been 
granted based on erroneous information.  As the appellant had 
no opportunity to arrange for financial assistance of a type 
which would not require her to incur the penalties that 
requiring her to repay the overpayment prior to completion of 
her unpaid internship would require, it is the Board's 
opinion that, although she has assets, requiring her to use 
those assets in the face of penalties attached to the 
withdrawal constitutes "undue" hardship. 

The appellant erroneously believed she was entitled to 
additional educational assistance, but the award to her of 
the benefits was based on action on VA's part based on 
erroneous information over which the appellant had no 
control.  In weighing the equities, it seems against equity 
and good conscience to penalize the appellant for what was, 
at least in part, VA's administrative error.   In addition, 
to  require repayment would at least to some extent run 
counter to the purpose of the program which is to maintain a 
standard of living for the veteran's spouse comparable to 
what would have existed had not the veteran died. See 38 
U.S.C.A. § 3500



ORDER

Waiver of an overpayment of chapter 35 educational assistance 
in the amount of $2,489.66 is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


